UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Deutsche Telekom expects adjusted EBITDA in 2009 to be 2 to 4percent below the prior-year figure and free cash flow of around EUR6.4 billion April 21, 2009 Ad hoc notification from Deutsche Telekom in accordance with § 15 of the Securities Trading Act (WpHG) In a tough economic environment, Deutsche Telekom increased revenue by around 6percent to approximately EUR15.9 billion in the first quarter of 2009 with the Greek company OTE consolidated for the first time. Adjusted EBITDA increased by some 3 percent to EUR4.8 billion. Excluding the consolidation of OTE, Group revenue was stable at EUR15.0 billion, with adjusted EBITDA dropping by 5percent to EUR4.5 billion. Free cash flow was between
